     Case 1:20-cv-00723-RAH-KFP Document 27 Filed 09/21/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

DANIEL J. RODRIGUEZ,                   )
                                       )
              Plaintiff,               )
                                       )
      v.                               )      CASE NO. 1:20-CV-723-RAH
                                       )
HENRY COUNTY SHERIFF’S                 )
OFFICE, et al.,                        )
                                       )
              Defendants.

                                   ORDER

   Before the court is the Magistrate Judge’s Report and Recommendation (Doc.

26) filed July 23, 2021 to which no objections have been filed. Based upon an

independent and de novo review of the Recommendation, see 28 U.S.C. § 636(b), it

is ORDERED that:

   1. The Recommendation of the Magistrate Judge is ADOPTED;

   2. The Motion to Dismiss (Doc. 12) filed by Henry County, the Henry County

      Sheriff’s Office, Will Maddox, and David Money is GRANTED.

   3. The Motion to Dismiss (Doc. 20) filed by Billy Helms is GRANTED.

   4. The Motion to Dismiss (Doc. 18) filed by Anthony Bradley is DENIED.

   5. Henry     County, Henry    County    Sheriff’s   Office, Sheriff   Maddox,

      Commissioner Money, and Abbeville Mayor Jimmy Money (substituted for

      former Abbeville Mayor Billy Helms) be DISMISSED as defendants.
  Case 1:20-cv-00723-RAH-KFP Document 27 Filed 09/21/21 Page 2 of 2




6. This case be referred back to the Magistrate Judge for additional proceedings,

   including an order directing the Plaintiff to file an amendment to his

   Complaint which states a valid address for Chief Bradley at which service of

   process can be effected.

   DONE, on this the 21st day of September, 2021.


                                     /s/ R. Austin Huffaker, Jr.
                              R. AUSTIN HUFFAKER, JR.
                              UNITED STATES DISTRICT JUDGE




                                      2
